DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status: Claims 21-38 are allowed. 

Terminal Disclaimer
The terminal disclaimer filed on April 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10342625 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on April 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8672922 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jeremy Neilson on April 7, 2022.
The application has been amended as follows: 
Claim 21. A telesurgical manipulator, comprising: 
a surgical instrument;
an instrument holder adapted to releasably mount [[a]] the surgical instrument; 
an electrically-isolating and sterile drape;
an instrument interface included on the instrument holder and operably couplable to the surgical instrument via a sterile adaptor that secures [[an]] the electrically-isolating and sterile drape to the instrument interface, the electrically-isolating and sterile drape permitting communication between the surgical instrument and the instrument holder while maintaining an electrically-isolating and sterile barrier therebetween; and 
a communication device disposed on the instrument holder that wirelessly communicates with the surgical instrument, with the electrically-isolating and sterile drape disposed therebetween, and that wirelessly provides power to the surgical instrument, with the electrically- isolating and sterile drape disposed therebetween.
Claim 23. The manipulator of claim 21, wherein the communication device receives data selected from [[the]] a group consisting of instrument identification and an instrument state.  
Claim 24. The manipulator of claim 21, wherein the communication device further comprises a printed circuit assembly for transmitting data selected from [[the]] a group consisting of a system state, a sterile adaptor state, LED control, a clutch button state, and a Hall- effect sensor state.
Claim 27. A telesurgical manipulator system, comprising: 
an instrument holder, including a communication device; and 
an electrically-isolating and sterile barrier;
a surgical instrument that wirelessly communicates with the communication device such that operational commands are received from the communication device, 
wherein the surgical instrument is releasably mountable to the instrument holder, 
wherein the surgical instrument includes an instrument data transmitter for communication with the communication device with [[an]] the electrically-isolating and sterile barrier disposed therebetween, and 
wherein the communication device is further configured for providing power to the surgical instrument with the electrically-isolating and sterile barrier disposed therebetween.
Claim 31. The system of claim 27, wherein the electrically-isolating and sterile barrier includes an electrically-4824-6833-7393 v.13App. No. 16/433,759Docket No. P05114-US3-CIP-CON2 / 70228.391US02Response to Office Action mailed May 11, 2021isolating and sterile drape and a sterile adaptor that secures the electrically-isolating and sterile drape to the instrument holder, wherein the surgical instrument is releasably mountable to the instrument holder via the sterile adaptor, the electrically-isolating and sterile barrier permitting communication between the surgical instrument and the instrument holder while disposed therebetween.
Claim 33. The system of claim 27, wherein the communication device receives data from the surgical instrument selected from [[the]] a group consisting of an instrument identification and an instrument state.  
Claim 34. The system of claim 27, wherein the communication device further comprises a printed circuit assembly for transmitting data selected from [[the]] a group consisting of a system state, a sterile adaptor state, LED control, a clutch button state, and a Hall-effect sensor state.  
Claim 35. The system of claim 27, wherein the surgical instrument has an end effector selected from [[the]] a group consisting of jaws, scissors, graspers, needle holders, micro- dissectors, staple appliers, tackers, suction irrigation tools, clip appliers, cutting blades, cautery probes, irrigators, catheters, and suction devices.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 21 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a telesurgical manipulator, comprising: a surgical instrument; an instrument holder adapted to releasably mount the surgical instrument; an electrically-isolating and sterile drape; an instrument interface included on the instrument holder and operably couplable to the surgical instrument via a sterile adaptor that secures the electrically-isolating and sterile drape to the instrument interface, the electrically-isolating and sterile drape permitting communication between the surgical instrument and the instrument holder while maintaining an electrically-isolating and sterile barrier therebetween; and a communication device disposed on the instrument holder that wirelessly communicates with the surgical instrument, with the electrically-isolating and sterile drape disposed therebetween.
Claim 27 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a telesurgical manipulator system, comprising: an instrument holder, including a communication device; an electrically-isolating and sterile barrier; and a surgical instrument that wirelessly communicates with the communication device such that operational commands are received from the communication device, wherein the surgical instrument is releasably mountable to the instrument holder, wherein the surgical instrument includes an instrument data transmitter for communication with the communication device with the electrically-isolating and sterile barrier disposed therebetween. 
Claim 37 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a telesurgical manipulator system, comprising: an instrument holder coupled to a manipulator arm, the instrument holder including a first wireless transceiver and a second wireless transceiver, the first wireless transceiver being configured to communicate wirelessly with a third wireless transceiver disposed in the manipulator arm; an electrically-isolating and sterile drape; and a surgical instrument having a fourth wireless transceiver configured to communicate wirelessly with the second wireless transceiver, wherein the surgical instrument is releasably mountable to the instrument holder. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.V.H./
Vynn Huh, April 12, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        
/JONATHAN T KUO/Primary Examiner, Art Unit 3792